



Exhibit 10.5


GENERAL RELEASE AGREEMENT


This General Release Agreement (this “Release Agreement”) is between Chemical
Financial Corporation and Chemical Bank (collectively with all of their
affiliates, the “Corporation”), on the one hand, and David B. Ramaker
(“Executive”), on the other hand.


WHEREAS, Executive has served as the Chief Executive Officer and President of
the Corporation, and as a member of the Board of Directors (the “Board”) of the
Corporation and Chemical Bank; and


WHEREAS, the parties have agreed that Executive’s employment relationships with
the Corporation will terminate effective as of August 8, 2017 (“Separation from
Service”) and the parties seek to effect an orderly termination.


NOW, THEREFORE, in consideration of the covenants and agreements set forth
herein, the parties agree as follows:


1.
Any and all employment relationships between Executive and the Corporation shall
terminate as of the Separation from Service. Executive hereby waives any and all
rights Executive may otherwise have to continued employment with or
re-employment by the Corporation. Executive hereby resigns from all positions
with or representing the Corporation, including but not limited to, membership
on the Boards of the Corporation, Chemical Bank, their subsidiaries and
affiliates. The boards from which Executive agrees to resign, excluding
membership on the boards of the Corporation, Chemical Bank, and their
subsidiaries and affiliates are as follows: Midland Tomorrow, Midland Business
Alliance, Economic Development Corporation of Midland County, Brownfield
Authority, MBA PAC Board, Momentum Midland, Business Leaders for Michigan, and
the HH and Grace A Dow Foundation.



2.
Effective with the Separation from Service, Executive is relieved of all duties
and obligations to the Corporation, except as provided in this Release
Agreement.



3.
Pursuant to this Release Agreement, and subject to the terms and conditions set
forth herein, the Corporation shall make the following payments, which also
satisfy the requirements under Executive’s Employment Agreement with the
Corporation, dated August 31, 2016 (the “Employment Agreement”):



a.
The Corporation shall pay Executive salary continuation in an amount equal to
$2,755,322. Salary continuation payments shall begin on the first regular
payroll date occurring at least eight (8) calendar days after Executive executes
this Release Agreement without revocation. The payments shall be made according
to the following schedule:



i.
For the first six (6) months after Executive’s Separation from Service,
Executive shall be paid $90,000 per month, to be paid in 13 bi-weekly payments
equal to $41,538.46;



ii.
On the first regular payroll date of the seventh (7th) month after Executive’s
Separation from Service, Executive shall be paid a catch-up payment equal to
$148,830; and








--------------------------------------------------------------------------------





iii.
Beginning with the first regular payroll date of the seventh (7th) month after
Executive’s Separation from Service, Executive shall be paid a monthly sum of
$114,805.08, to be paid in 39 bi-weekly payments equal to $52,986.92.



b.
The Corporation shall pay Executive a lump sum payment equal to $20,087.76 on
the first regular payroll date occurring at least eight (8) calendar days after
Executive executes this Release Agreement without revocation.



c.
On the eighth (8th) day immediately following the date Executive executes this
Release Agreement without revocation, the 56,494 nonqualified stock options
described below shall automatically vest and Executive shall have three (3)
years from his Separation from Service to exercise those options:

Grant Date
2-16-16
2-21-17
Price at Grant
$32.81
$53.72
Number of Shares
32,195
24,299



d.
On the eighth (8th) day immediately following the date Executive executes this
Release Agreement without revocation, the 9,667 time-based restricted stock
units described below shall automatically vest and become convertible into the
Corporation’s Common Stock, with settlement to occur within seven (7) days
thereafter.

Grant Date
2-22-13
2-18-14
2-27-15
2-16-16
2-21-17
Number of Shares
2,178
1,934
2,028
2,012
1,515



e.
On the eighth (8th) day immediately following the date Executive executes this
Release Agreement without revocation, the performance-based stock units (“PSUs”)
identified below shall remain outstanding, subject to their original performance
goals. The restrictions under each grant shall not lapse until the Corporation
has determined that the applicable performance goals have been attained and the
level to which such goals have been attained, at which time the restrictions
shall lapse on the number of units corresponding to the level of attained
performance, and such units shall become convertible into the Corporation’s
Common Stock, with settlement to occur as soon as administratively feasible, on
the same date as settlement occurs for the other holders of PSUs for the
applicable performance period.

Grant Date
2-27-15
2-16-16
2-21-17
Number of Shares
13,525
13,529
9,770



f.
Corporation shall provide Executive with executive-level outplacement services
through an outplacement services firm selected by the Corporation with the
Executive’s approval, which shall not be withheld if the firm selected is
reputable, for a period not to exceed twelve (12) months after Executive’s
Separation from Service. The timing of outplacement services to be received
shall be determined by Executive, provided that all costs under this subsection
must be incurred, and all applicable payments to the outplacement firm made,
within twelve (12) months following Executive’s Separation from Service;



g.
Corporation shall pay Executive a stipend equal to $1,377,661. This payment
shall be made in 26 bi-weekly payments equal to $52,986.96 each. The payments
will commence on the first payroll date following the final salary continuation
payment identified above in Paragraph 3.a.






--------------------------------------------------------------------------------







h.
Corporation shall transfer to Executive the title to the Corporation’s Cadillac
automobile in Executive’s use immediately prior to his Separation from Service
on the eighth (8th) day following Executive’s execution of this Release
Agreement without revocation.



i.
All payments provided for under this Paragraph 3 shall have all applicable and
legally required income and employment taxes withheld.



j.
The Corporation and Executive believe that the payments set forth above are
scheduled to be paid and will be paid in compliance with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”). To the extent that this
Release Agreement provides for deferred compensation under Section 409A of the
Code, this Release Agreement is intended to comply with Code Section 409A and is
to be construed accordingly. Notwithstanding the foregoing, any taxes, penalties
and interest that Executive may incur as a result of Code Section 409A are
Executive’s obligation and not the obligation of the Corporation or Chemical
Bank.



k.
Should Executive die on or after the eighth (8th) day following execution of
this Release without revocation but before the commencement or receipt of all
payments and benefits provided for hereunder (except outplacement), such
remaining payments and benefits shall commence or continue to be paid at the
times specified herein in accordance with Executive’s Will, Trust, or the laws
of descent and distribution.



4.
Any fringe benefits that Executive has received or currently is receiving from
the Corporation shall cease effective on his Separation from Service, except
that the Corporation shall transfer title to the Corporation’s Cadillac as
provided under Paragraph 3(h) to the Executive, and as otherwise provided for in
this Release Agreement. Executive shall be entitled to benefits under the
Corporation’s retiree medical plan in accordance with the terms of such plan as
in effect from time to time. Notwithstanding the foregoing, the Corporation
retains the right to amend or terminate the retiree medical plan at any time, as
long as any modification to such plan shall have the same effect on Executive as
on any similarly-situated retirees.



5.
Executive shall be under no duty or obligation to seek or accept other
employment and shall not be required to mitigate the amount of the termination
benefits provided by this Release Agreement by seeking employment or otherwise,
provided that Executive continues to comply with the terms hereof. However,
should Executive obtain other employment during any time that he is receiving
payments or benefits pursuant to this Release Agreement, Executive will have no
duty or obligation to offset such payments or benefits against any pay or
benefits due to him under this Release Agreement.



6.
In exchange for the consideration provided herein, including but not limited to
Paragraph 3 hereof, Executive waives, releases and forever discharges the
Corporation, and each of its direct or indirect parents, subsidiaries,
affiliates and related entities, and any partnerships, joint ventures or other
entities involving or related to the Corporation, or any of its respective
affiliates, and each of the present or former employees, officers, agents,
directors, successors, assigns and attorneys of any of these corporations,
persons or entities, (collectively referred to in this Release Agreement as the
“Released”), from any and all claims, charges, suits, causes of action, demands,
expenses and compensation whatsoever, known or unknown, direct or indirect, on
account of or growing out of Executive’s employment or other relationships with
and Separation from Service from the Corporation, or relationship or termination
of such relationship with any of the Released, or arising out of related events
occurring through the date on which this Release Agreement is executed. This






--------------------------------------------------------------------------------





release includes, but is not limited to, claims for breach of any employment
contract; handbook or manual; any express or implied contract; any tort;
continued employment; loss of wages or benefits; attorneys’ fees; employment
discrimination arising under any federal, state, or local civil rights or
antidiscrimination statute, including specifically any claims Executive may have
under the federal Age Discrimination in Employment Act, as amended, 29 USC §§
621, et seq.; emotional distress; harassment; defamation; slander; and all other
types of claims or causes of action whatsoever arising under any other state or
federal statute or common law of the United States. Notwithstanding anything
else in this Release Agreement to the contrary, nothing in this Release
Agreement shall be construed to waive, release or discharge (i) the Corporation
from making any payments and performing any obligations to Executive under any
tax-qualified retirement plan or supplemental executive retirement plan
sponsored by the Corporation, or any benefits provided in accordance with the
terms of this Release Agreement, or Executive’s right to the receipt of
benefits, whether in the form of cash, shares or options to purchase shares,
pursuant to the Corporation’s Stock Incentive Plan of 2006, Stock Incentive Plan
of 2012, Stock Incentive Plan of 2015 and Stock Incentive Plan of 2017 (in the
aggregate, the “Stock Plans”), as applicable, but with Executive’s rights under
the Stock Plans revised in accordance with the terms of this Release Agreement,
or (ii) any rights or claims that may arise under the federal Age Discrimination
in Employment Act, as amended, 29 USC §§ 621, et seq., after the date on which
this Release Agreement is executed by Executive; or (iii) any right of defense
and/or indemnity afforded Executive under the articles of incorporation and
bylaws of the Corporation or Chemical Bank; or (iv) any rights afforded
Executive under this Release Agreement.


7.
Executive acknowledges and agrees that Executive has been advised in writing by
this Release Agreement, and otherwise, to CONSULT WITH AN ATTORNEY before
Executive executes this Release Agreement.



8.
Executive acknowledges that Executive received a copy of this Release Agreement
prior to executing the Release Agreement, that this Release Agreement
incorporates the Corporation’s FINAL OFFER; that Executive has been given a
period of at least twenty-one (21) calendar days within which to consider this
Release Agreement and its terms and to consult with an attorney should Executive
so elect. Executive may waive the twenty-one (21) day period at Executive’s
discretion.



9.
If this Release Agreement is executed by the parties, Executive shall have seven
(7) calendar days following Executive’s execution of this Release Agreement to
revoke this Release Agreement. Any revocation of this Release Agreement shall be
made in writing by Executive and shall be received on or before the time of
close of business on the seventh calendar day following the date of Executive’s
execution of this Release Agreement by the Chairman of the Board at: Chemical
Financial Corporation, Attn: Chairman of the Board of Directors, 2301 W. Big
Beaver Road, Troy, MI 48084, or such other place as the Corporation may notify
Executive in writing. This Release Agreement shall not become effective or
enforceable until the eighth (8th) calendar day following Executive’s execution
of this Release Agreement, provided Executive has not exercised his right to
revoke this Release Agreement.



10.
Executive expressly acknowledges and agrees that Executive has obtained and may
obtain confidential information concerning the business, operations, financial
affairs, organizational and personnel matters, policies, procedures and other
non-public matters of Corporation, and those of third-parties that is not
generally disclosed to persons not employed by Corporation or its subsidiaries.
Such information (referred to herein as the “Confidential Information”) may have
been or may be provided in written form or orally. Executive shall not disclose
to any other person the Confidential Information at any time during or after
termination of the Employment. Executive’s commitments in this Section






--------------------------------------------------------------------------------





shall continue in effect after Separation from Service. The parties agree that
any breach of the covenants in this Section may cause the Corporation
irreparable harm and injunctive relief shall be appropriate.


11.
If Executive is deemed to have materially breached this Release Agreement,
including, without limitation, the release set forth herein, the Corporation
may, in addition to any other remedy the Corporation may have, withhold or
cancel any remaining payments or benefits due to Executive pursuant to Paragraph
3 of this Release Agreement or otherwise. Before withholding any payments
pursuant to this Paragraph, the Corporation shall first give Executive written
notice of the material breach and provide thirty (30) calendar days in which to
cure the breach. If Executive violates any of these restrictions, the
Corporation may be further entitled to immediate Preliminary Injunctive Relief,
without bond, in addition to any other remedy which may be available to the
Corporation. In the event a court of competent jurisdiction ultimately rules on
any matter under this Paragraph, the losing party shall be responsible for
payment of the reasonable attorneys’ fees of the successful party.



12.
Executive represents that he has returned all Corporation property to the
Corporation except that Executive has in his possession notebooks he kept during
his tenure. Executive shall return those notebooks within 14 days of the
execution of this Release Agreement.



13.
Inventions, Discoveries and Improvements. Executive hereby agrees to assign and
transfer to the Corporation, its successors and assigns, Executive’s entire
right, title and interest in and to any and all inventions, discoveries, trade
secrets and improvements thereto which he may discover to develop, either solely
or jointly with others, during Executive’s employment hereunder and for a period
of one year after termination of such employment, which would relate in any way
to the business of the Corporation or any Affiliate of the Corporation, together
with all rights to letters patent, copyrights or trademarks which may be granted
with respect thereto. Immediately upon making or developing any invention,
discovery, trade secret or improvement thereto, Executive shall notify the
Corporation thereof and shall execute and deliver to the Corporation, without
further compensation, such documents as may be necessary to assign and transfer
to the Corporation Executive’s entire right, title and interest in and to such
invention, discovery trade secret or improvement thereto, and to prepare or
prosecute applications for letters patent with respect to the same in the name
of the Corporation. Executive’s obligations under this Section 12 shall continue
in effect, as to inventions, discoveries and improvements covered by this
Section 12, notwithstanding any termination of the employment or this Agreement.



14.
Noncompetition and Nonsolicitation.



a.
In view of Executive’s importance to the success of the Corporation, the
Corporation would likely suffer significant harm from Executive’s competing with
Corporation during the Restricted Period as defined in this Article.
Accordingly, Executive agrees that Executive shall not engage in competitive
activities during the Restricted Period. Executive shall be deemed to engage in
competitive activities if he shall, without the prior written consent of the
Corporation, (i) in any county in which the Corporation has a branch office,
ATM, loan processing center or any other facility, and all contiguous counties,
(including the municipalities therein), render services directly or indirectly,
as an employee, officer, director, consultant, advisor, partner or otherwise,
for any organization or enterprise which competes directly or indirectly with
the business of Corporation in providing financial products or services
(including, without limitation, banking, insurance, or securities products or
services) to consumers and businesses, or (ii) directly or indirectly acquires
any financial or beneficial






--------------------------------------------------------------------------------





interest in (except as provided in the next sentence) any organization which
conducts or is otherwise engaged in a business or enterprise in any county in
which the Corporation has a branch office, ATM, loan processing center or any
other facility, and all contiguous counties, (including all municipalities
therein) which competes directly or indirectly with the business of Corporation
in providing financial products or services (including, without limitation,
banking, insurance or securities products or services) to consumers and
businesses. Notwithstanding the preceding sentence, Executive shall not be
prohibited from owning less than one (1) percent of any class of publicly traded
securities of a competitor; nor shall Executive, by way of example, be
prohibited from being employed in businesses or organizations that are not
competitive with the Corporation, such as educational institutions where
Executive could act in the capacity of either an administrator or a professor,
being employed in a private for-profit corporation that is not related in any
way to the financial services industry and does not provide financial services
of any type, working for a governmental regulatory agency other than one
involved in banking, insurance or securities products and services, either as a
consultant or in an appointed position, whether that be for local, state or
federal position, being involved in the development of real estate projects,
whether as an owner or a member of management, or from being a director or board
member for a for-profit organization that is not in the business of financial
services. For purposes of this Paragraph 14, the term “Restricted Period” shall
equal thirty-six (36) months, commencing as of the date of the Separation from
Service.


b.
During the Restricted Period, Executive agrees that Executive shall not, in any
manner directly (i) solicit by mail, by telephone, by personal meeting, or by
any other means, any customer or prospective customer of Corporation to whom
Executive provided services, or for whom Executive transacted business, or whose
identity become known to Executive in connection with Executive’s services to
Corporation (including employment with or services to any predecessor or
successor entities), to transact business with a person or an entity other than
the Corporation or reduce or refrain from doing any business with the
Corporation or (ii) interfere with or damage (or attempt to interfere with or
damage) any relationship between Corporation and any such customer or
prospective customer, or any shareholder of the Corporation. The term “solicit”
as used in this Paragraph 14 means any communication of any kind whatsoever,
inviting, encouraging or requesting any person to take or refrain from taking
any action with respect to the business of Corporation.



c.
During the Restricted Period, Executive agrees that Executive shall not, in any
manner directly solicit any person who is an employee of Corporation to apply
for or accept employment or a business opportunity with any other person or
entity.



d.
The parties agree that nothing herein shall be construed to limit or negate the
common law of torts or trade secrets where it provides broader protection than
that provided herein.



e.
This Section shall survive the Separation from Service.



15.
Executive must provide the Corporation for a period of six (6) months after the
Separation of Service with consulting services regarding matters within the
scope of Executive’s former duties upon request by the Corporation’s Chief
Executive Officer; provided, however, that Executive will only be required to
provide those service by telephone at Executive’s reasonable convenience and
without substantial interference with Executive’s other activities or
commitments.








--------------------------------------------------------------------------------





16.
Executive and the Corporation acknowledge that they have read and understand
this Release Agreement, that they have had adequate time to consider this
Release Agreement and discuss it with their attorneys and advisors, that they
understand the consequences of entering into this Release Agreement, that they
are knowingly and voluntarily entering into this Release Agreement, and that
they are competent to enter into this Release Agreement.



17.
This Release Agreement shall benefit and be binding upon the parties and their
respective directors, officers, employees, agents, heirs, successors, assigns,
devises and legal or personal representatives.



18.
This Release Agreement and the Waiver of Notice set forth the entire agreement
between the parties at the time and date these documents are executed, and fully
supersedes any and all prior agreements or understandings between them
pertaining to the subject matter in this Release Agreement, except that this
Release Agreement shall not in any way modify, change, amend or reduce any
benefits in which Executive has vested rights and to which Executive is entitled
before entering into this Release Agreement. This Release Agreement may not be
modified or amended except by a written agreement intended as such, and signed
by all parties.



19.
Upon Executive’s timely completion and submission of any required application
and tax forms, Executive’s entire account balance in the Chemical Financial
Corporation Deferred Compensation Plan will be paid to Executive on the first
payroll date of the seventh (7th) month after Executive’s Separation from
Service.



20.
Upon Executive’s timely completion and submission of any required application
and tax forms, Executive’s entire benefit under the Chemical Financial
Corporation Supplemental Executive Retirement Plan will be paid to Executive on
the first payroll period of the seventh (7th) month after Executive’s Separation
from Service.



21.
The Corporation believes that the acquisition of Talmer did not constitute a
“Change in Control” as defined in Internal Revenue Code Section 280G that would
have triggered the Code Section 280G parachute cap limitation in Section 8 of
the Employment Agreement.



a.
However, notwithstanding anything in this Release Agreement to the contrary, and
except as set forth below, in the event it shall be determined that any payment,
benefit, vesting or distribution to or for the benefit of Executive (whether
paid or payable or distributed or distributable pursuant to the terms of this
Release Agreement or otherwise) (a "Payment") would but for this Paragraph 21 be
subject to the excise tax imposed by Code Section 4999, or any comparable
successor provisions (the "Excise Tax"), then the Payments either shall be (i)
provided to Executive in full, or (ii) provided to Executive as to such lesser
extent that would result in no portion of such Payments being subject to the
Excise Tax, whichever of the foregoing amounts, when taking into account
applicable income and employment taxes, the Excise Tax, and any other applicable
taxes, results in the receipt by Executive on an after-tax basis, of the
greatest amount of Payments, notwithstanding that all or some portion of such
Payments may be subject to the Excise Tax. Any determination required under this
Paragraph 21 shall be made in writing in good faith by the Corporation’s
independent certified public accountants, appointed prior to any Change in
Control (as defined under Code Section 280G(b)(2)), and/or tax counsel selected
by such accountants (the “Accounting Firm”), in accordance with the principles
of Code Section 280G. In the event of a reduction of Payments hereunder, the
Payments shall be reduced as follows: (i) first from cash payments that are
included in full as parachute payments, (ii) second from equity awards that are
included in






--------------------------------------------------------------------------------





full as parachute payments, (iii) third from cash payments that are partially
included as parachute payments and (iv) from equity awards that are partially
included as parachute payments, in each instance provided that Code Section 409A
is complied with and the Payments to be made later in time are to be reduced
before Payments to be made sooner in time. For purposes of making the
calculations required by this Paragraph 21, the Accounting Firm may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of the
Code, and other applicable legal authority. The Corporation and Executive shall
furnish to the Accounting Firm such information and documents as the Accounting
Firm may reasonably request in order to make a determination under this
Paragraph 21. All fees and expenses of the Accounting Firm shall be borne solely
by the Corporation.


b.
If, notwithstanding any reduction described in this Paragraph 21, the Internal
Revenue Service (the "IRS") determines that Executive is liable for the Excise
Tax as a result of the receipt of the Payments as described above, then
Executive shall be obligated to pay back to the Corporation, within thirty (30)
days after a final IRS determination or in the event that Executive challenges
the final IRS determination, a final judicial determination, a portion of the
Payments equal to the "Repayment Amount." The Repayment Amount with respect to
the Payments shall be the smallest such amount, if any, as shall be required to
be paid to the Corporation so that Executive's net after-tax proceeds with
respect to the Payments (after taking into account the payment of the Excise Tax
and all other applicable taxes imposed on such payment) shall be maximized. The
Repayment Amount with respect to the Payments shall be zero if a Repayment
Amount of more than zero would not result in Executive's net after-tax proceeds
with respect to the Payments being maximized. If the Excise Tax is not
eliminated pursuant to this paragraph, Executive shall pay the Excise Tax.



c.
Notwithstanding any other provision of this Paragraph 21, if (i) there is a
reduction in the Payments as described in this Paragraph 21, (ii) the IRS later
determines that Executive is liable for the Excise Tax, the payment of which
would result in the maximization of Executive's net after-tax proceeds
(calculated as if Executive's Payments had not previously been reduced), and
(iii) Executive pays the Excise Tax, then the Corporation shall pay to Executive
those Payments that were reduced pursuant to this subsection as soon as
administratively possible after Executive pays the Excise Tax so that
Executive's net after-tax proceeds with respect to the Payments are maximized.



22.
Except to the extent that federal law controls, this Release Agreement is to be
construed according to Michigan law without regard to its conflict of laws
principles.



23.
If any provision of this Release Agreement is determined to be unenforceable, at
the discretion of the Corporation, the remainder of this Release Agreement shall
not be affected but each remaining provision or portion shall continue to be
valid and effective and shall be modified so that it is enforceable to the
fullest extent permitted by law.









[signatures on page 9]





--------------------------------------------------------------------------------







To signify their agreement to the terms of this Release Agreement, the parties
have executed it on the date set forth opposite their signatures, or those of
their authorized agents, which follow.
                            


EXECUTIVE: /s/ David B. Ramaker
Dated:    August 9, 2017                        David B. Ramaker
                                                
                            


CHEMICAL FINANCIAL CORPORATION
Dated:    August 9, 2017                By: /s/ Gary Torgow
Name: Gary Torgow
Title: Chairman of the Board















--------------------------------------------------------------------------------







WAIVER OF 21 DAY NOTICE PERIOD


I have been provided with the General Release Agreement (“Agreement”) between
Chemical Financial Corporation and Chemical Bank (collectively with all its
affiliates, the “Corporation”), on the one hand, and David B. Ramaker
(“Executive”), on the other hand.


I understand that I have twenty-one (21) days from the date the Agreement was
presented to me to consider whether or not to sign the Agreement. I further
understand that I have the right to seek counsel prior to signing the Agreement.


I am knowingly and voluntarily signing and returning the Agreement prior to the
expiration of the twenty-one (21)-day consideration period. I understand that I
have seven (7) days from signing the Agreement to revoke the Agreement, by
delivering a written notice of revocation to the Chairman of the Board, Chemical
Financial Corporation, 2301 W. Big Beaver Rd., Troy, MI 48084.




Dated:    August 9, 2017                


/s/ David B. Ramaker                                             David B.
Ramaker
Executive















--------------------------------------------------------------------------------







FIRST AMENDMENT TO GENERAL RELEASE AGREEMENT


This is the First Amendment (“Amendment”) to the General Release Agreement
entered into between Chemical Financial Corporation and Chemical Bank
(collectively with all of their affiliates, the “Corporation”), on the one hand,
and David B. Ramaker (“Executive”), on the other hand.


WHEREAS, the parties to this Amendment entered into a General Release Agreement
effective as of August 8, 2017 (“Release Agreement”) regarding Executive’s
Separation from Service; and


WHEREAS, the parties have determined that various elections were made by
Executive regarding his account balance in the Chemical Financial Corporation
Deferred Compensation Plan and the Chemical Financial Corporation Supplemental
Executive Retirement Plan prior to his Separation from Service; and


WHEREAS, the parties have determined that it is appropriate to enter into this
Amendment to modify the provisions of paragraphs 19 and 20 of the Release
Agreement to reflect these elections; and


WHEREAS, capitalized terms shall have the same meaning as set forth in the
Release Agreement;


NOW THEREFORE, in consideration of the covenants and agreements set forth
herein, the parties agree as follows:


1.
Paragraph 19 of the Release Agreement is hereby superseded and replaced in its
entirety by the following paragraph:



19.    Upon Executive’s timely completion and submission of any required
application and tax forms, Executive’s account balance in the Chemical Financial
Corporation Deferred Compensation Plan as it existed on August 31, 2016 (which
will continue to reflect Executive’s investment elections from September 1, 2016
through the date of payment) shall be paid to Executive on the first payroll
date of the seventh (7th) month after Executive’s Separation from Service. The
account balance which accrued after August 31, 2016 shall be paid in accordance
with the Executive’s elections under the Deferred Compensation Plan, but in no
event will it be paid to Executive before the first payroll date of the seventh
(7th) month after Executive’s Separation from Service.


2.
Paragraph 20 of the Release Agreement is hereby superseded and replaced in its
entirety by the following paragraph:



20.    Upon Executive’s timely completion and submission of any required
application and tax forms, Executive’s account balance in the Chemical Financial
Corporation Supplemental Executive Retirement Plan (“SERP”) as it existed on
August 31, 2016 (increased by the interest rate as approved by the Board or
Compensation Committee and in effect from September 1, 2016 to the date of
payment) shall be paid to Executive on the first payroll period of the seventh
(7th) month after Executive’s Separation from Service. The account balance in
the SERP which accrued after August 31, 2016 shall be paid in accordance with
the Executive’s elections under the Chemical Financial





--------------------------------------------------------------------------------





Corporation Pension Plan but in no event will it be paid to Executive before the
first payroll date of the seventh (7th) month after Executive’s Separation from
Service.


3.
This Amendment may be executed in two or more counterparts, each of which shall
be deemed an original, and it shall not be necessary in making proof of this
Amendment in enforcing its provisions to produce or account for more than one
such counterpart. The parties also agree that this Amendment may be executed and
exchanged by electronic mail or facsimile transmission, and such signature shall
be treated as an original signature of full force and effect.



4.
The remaining provisions of the Release Agreement shall continue in full and
binding effect.

    
To signify their agreement to the terms of this Amendment, the parties have
executed it on the date set forth opposite their signatures, or those of their
authorized agents, which follow. This Amendment shall become effective on the
latest date set forth below.




EXECUTIVE




Dated: __August 9, 2017_______________        _/s/ David B.
Ramaker_____________                                        David B. Ramaker




CHEMICAL FINANCIAL CORPORATION


Dated: __August 9, 2017_______________        __/s/ Gary
Torgow_____________________
Name: Gary Torgow
Title: Chairman of the Board























